DETAILED ACTION
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2019/0294729) in view of Sarkar et al. (US 2019/0095785).

Claim 1, Jiang teaches a computer-implemented for performing video management operations based on video credits segment detection, the method comprising:
accessing a video credits segment detection machine-learning system (106), the video credits segment detection machine-learning system operates based on a video credits segment detection model that supports determining video credits segment detection scores (i.e. confidence scores) that indicate a likelihood that segments of videos are video credits segments of the videos, wherein the video credits segment detection model is generated based on a plurality of video credits segment detection features (p. 0014-0016);
accessing a segment of a video (p. 0024);
using the video credits segment detection model, automatically determining a video credits segment detection score for the segment of the video (i.e. first classifier confidence score) (p. 0014-0016); and
based on the video credits segment detection score, executing a video management operation (i.e. end credit interface feature) (p. 0024).
Jiang is silent regarding a computer-implemented for performing video management operations based on video credits segment detection, the method comprising:
wherein the video credits segment detection machine-learning system supports two or more optimization techniques that are selectively implemented based on the segment detection scores, wherein the optimization techniques include at least one 
Sarkar teaches regarding a computer-implemented for performing video management operations based on video credits segment detection, the method comprising:
wherein the video credits segment detection machine-learning system supports two or more optimization techniques (i.e. machine-learning and run-time performance) that are selectively implemented based on the segment detection scores (i.e. results), wherein the optimization techniques include at least one machine-learning-based optimization technique and at least one runtime-based optimization technique (i.e. run time performance) selected based on the segment detection scores (p. 0012)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided optimization techniques as taught by Sarkar to the system of Jiang to improve machine learning (p. 0012).

Claim 2, Jiang teaches the method of claim 1, wherein the plurality of video credits segment detection features comprise explicitly and implicitly identified characteristics of single frames (i.e. analyzing through frame extractor) comprising video credits or multiple frames comprising video credits that support defining the video credits segment detection model as a predictive model that determines whether or not the segment of the video is a video credits segment (p. 0027-0031).



Claim 4, Jiang teaches the method of claim 2, wherein the plurality of video credits segment features includes a first feature associated with an extracted sub-feature (i.e. inter-frame information), wherein the extracted subfeature further defines the video credits segment detection model, wherein the first feature is a subtitle file having the extracted sub-feature (p. 0023).

Claim 5, Jiang teaches the method of claim 1, wherein the plurality of video credits segment detection features are associated with single frame features, wherein the segment of the video is a single frame that is given the video credits segment detection score to classify the segment of the video as a video credits segment (i.e. generate classification scores from frames) (p. 0028-0029); and
wherein the plurality of video credits segment detection features are associated with multiple frames video credits features (i.e. generate classification scores from frames) (p. 0028-0029).

Claim 6, Jiang teaches the method of claim 1, wherein the accessing the segment of the video comprising access a subsection of the video, wherein the 

Claim 7, Jiang teaches the method of claim 1, wherein executing the video management operation comprises executing at least one of the following:
a first video management operation that instructs on functionality on a video management system of the video (i.e. generating end credits interface feature at video delivery system) (p. 0024);
a second video management operation that instructs on functionality on a video client accessing the video (i.e. send to client 104) (p. 0024); and
a third video management operation that instructs on functionality on both the video management engine of the video and the video client accessing the video (i.e. user interacting with end credit interface on client device) (p. 0024).

Claim 8, Jiang teaches one or more computer storage media having computer-executable instructions embodied thereon that, when executed, by one or more processors, cause the one or more processors for performing video management operations based on video credits segment detection, the method comprising:
accessing a video credits segment detection machine-learning system (106), the video credits segment detection machine-learning system operates based on a video credits segment detection model that supports determining video credits segment detection scores that indicate a likelihood that segments of videos are video credits segments of the videos (i.e. confidence scores), wherein the video credits segment 
accessing a first segment of a video, wherein the first segment is a single frame of the video (p. 0014-0017, 0027-0028);
using the video credits segment detection model, automatically determining a first video credits segment detection score for the first segment of the video (i.e. confidence score) (p. 0014-0016);
based on the first video credits segment detection score, accessing a second segment of the video, wherein the second segment is multiple frames of the video comprising the first segment of the video (p. 0027-0028);
using the video credits segment detection model, automatically determining a second video credits segment detection score (i.e. refining confidence score for second classifier) for the second segment of the video (p. 0014-0016, 0030-0035); and
based on the second video credits segment detection score, executing a video management operation (i.e. executing end credits interface) (p. 0024).
Jiang is silent regarding one or more computer storage media having computer-executable instructions embodied thereon that, when executed, by one or more processors, cause the one or more processors for performing video management operations based on video credits segment detection, the method comprising:
wherein the video credits segment detection machine-learning system supports two or more optimization techniques that are selectively implemented based on the 
Sarkar teaches one or more computer storage media having computer-executable instructions embodied thereon that, when executed, by one or more processors, cause the one or more processors for performing video management operations based on video credits segment detection, the method comprising:
wherein the video credits segment detection machine-learning system supports two or more optimization techniques that are selectively implemented based on the segment detection scores, wherein the optimization techniques include at least one machine-learning-based optimization technique and at least one runtime-based optimization technique selected based on the segment detection scores (i.e. run time performance) (p. 0012)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided optimization techniques as taught by Sarkar to the system of Jiang to improve machine learning (p. 0012).

Claim 9 is analyzed and a combination of claims 2 and 4.
Claim 10 is analyzed and interpreted with respect to claim 6.

Claim 11, Jiang teaches the media of claim 8, wherein the first video credits segment detection score (i.e. first classifier confidence score) for the segment of the video meets a threshold video credits segment detection score (i.e. potential end credit 

Claim 12 is analyzed and interpreted with respect to claim 5.

Claim 13, Jiang teaches the media of claim 8, wherein executing the video management operation comprises causing generation of a video credit segment indicator icon on a progress bar on a video client accessing the video (i.e. end credits interface during time boundaries), wherein the video credit segment indicator icon is generated on the progress location proximate a video credits segment of the video (p. 0024).

Claim 14, Jiang teaches the media of claim 8, wherein executing the video management operation comprises causing generation of a prompt requesting an input indicating whether or not the current video segment is a video credits segment of the video (i.e. Jiang envisions a manual selection process) (p. 0025).

Claim 15 is analyzed and interpreted as an apparatus of claim 1.

Claim 16, Jiang teaches the system of claim 15, wherein determining whether or not segments of videos are video credits segments of the videos is based on video 

Claim 17, Jiang teaches the system of claim 15, wherein executing the video management operation comprises providing a prompt requesting an input indicating whether or not a current video segment of the video is a video credits segment of the video (i.e. Jiang envisions a manual selection process) (p. 0025); and
based on receiving the input indicating that the current video segment of the video is or is not a video credits segment of the video, executing another video management operation (i.e. further analysis of frames with 2nd classifier) (p. 0014-0016).

Claim 18 is analyzed and interpreted as an apparatus of claim 2.
Claim 19 is analyzed and interpreted as an apparatus of claim 5.
Claim 20 is analyzed and interpreted as an apparatus of claim 7.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200293295 A1	Gao; Yaoqing et al.
US 20200183745 A1	ERNST; Rolf et al.
US 20150379429 A1	LEE; POLLY PO YEE et al.
US 20190094842 A1	Lee; Young Min et al.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        2/11/2021